Exhibit 99.1 News Announcement Fundtech Reports Major Global Bank Client Selected Global PAYplus as Strategic Payments Platform Provides 2010 Guidance revenues of $132 to $135 Million JERSEY CITY, N.J.(GLOBE NEWSWIRE)—January 6, 2010Fundtech Ltd. (NASDAQ: FNDT), a market leader in global transaction banking solutions, today announced that a top 20 global Bank has extended its Fundtech relationship by signing a strategic contract for a multi-year roll out its Global PAYplus™ payments solution. This implementation of Global PAYplus will initially focus on two operating regions and ultimately support global payment operations. Global PAYplus is a rule-based and highly scalable payments platform which supports multiple payment types across domestic and international payment operations allowing consolidation, while at the same time, significantly improving straight through processing (STP). Available Global PAYplus components include: high value payments, mass payments, SEPA, liquidity management, UK faster payments, customer payments hub, and STP Accelerator. Today
